DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
The status of the 09/02/2022 claims, is as follows: Claims 47 and 49 have been amended; Claims 93-94 have been added; Claims 1-46 have been canceled; and claims 47-94 are pending.

Election by Original Presentation
Newly submitted claims 93-94 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 93 recites “an operating system of the display is isolated or shielded by one or more protection applications from an operating system of the microprocessor”. Claim 49 of originally presented invention recites “an operating system of the display is isolated or shielded by one or more firewalls or other protection application from an operating system of the microprocessor”. Claim 93 recites “wherein the microprocessor is configured to receive the data relating to the cooking process via the operating system of the display and is configured to audit the received data to verify a source of the cooking process.”. Claim 47 of originally presented invention recites “wherein the microprocessor is configured to evaluate the data relating to the cooking process to verify a source of the cooking process”. Claim 94 recites “the display and the microprocessor are coupled via coils to enable communication between the display and the microprocessor for verifying the source of the cooking process.” Claim 47 recites “a display connected to the microprocessor via coil”
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 93-94 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 09/02/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 93 recites “wherein the microprocessor is configured to receive the data relating to the cooking process via the operating system of the display and is configured to audit the received data to verify a source of the cooking process.”
Claim 94 recites “the display and the microprocessor are coupled via coils to enable communication between the display and the microprocessor for verifying the source of the cooking process.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one sensor” recited in claims 51-52, “the manual control unit and the elevation are configured to be pushed and/or turned independently from each other, and wherein via the pushing and/or turning of the manual control unit and/or the elevation, a plurality of functions of the arrangement can be activated or deactivated” recited in claim 55, “one or more of the at least power supply unit is arranged above the operating element of the stove and/or one or more of the at least one power supply unit is arranged below the operating element of the stove” recited in claim 64, “communication unit” recited in claim 67, “wireless connection” recited in claim 68, “external sensor” recited in claim 69, “at least one external sensor comprises at least one temperature sensor arranged at least one of in or at a pot or a pan” recited in claim 70, “adhesive elements or magnets” recited in claim 75, “safety cover” recited in claim 76, “isolation” recited in claim 77, “a cooker” recited in claim 78, “gearwheels and gears” essentially recited in claim 89, “voltage monitoring element” recited in claim 90, “emergency power supply” recited in claim 92, “push mechanism” recited in claim 4 of claim 61, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 47:
The limitation “a drive unit… configured to move” in line 5
“unit” is the generic placeholder. 
“configured to” is the functional language.
The limitation “a microprocessor configured to” in line 8
“microprocessor” is the generic placeholder. 
“configured” is the functional language.
The limitation “at least one power supply unit configured to” in line 13
“unit” is the generic placeholder. 
“configured” is the functional language.
The limitation “an operating element of the stove” in line 6
“element” is the generic placeholder. 
“operating” is the functional language.
In claim 48:
The limitation “a manual control unit” in line 2
“unit” is the generic placeholder. 
In claim 49:
The limitation “an operating system of the display” in line 2
“system” is the generic placeholder. 
“operating” is the functional language.
The limitation “an operating system of the microprocessor” in lines 3-4
“system” is the generic placeholder. 
“operating” is the functional language.
In claim 61:
The limitation “a push mechanism” in line 4
“mechanism” is the generic placeholder. 
In claim 67:
The limitation “a communication unit configured to” in line 2
“unit” is the generic placeholder. 
“configured to” is the functional language.
In claim 75:
The limitation “snap mechanism” in line 4
“mechanism” is the generic placeholder. 
In claim 78:
The limitation “position adjustment element configured to” in lines 1-2
“element” is the generic placeholder. 
“configured to” is the functional language.
In claim 90:
The limitation “a voltage monitoring element configured to” in line 1
“element” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
In claim 47:
The limitation “a drive unit" has been described in originally-filed specification on para. 0077 lines 11-15 as an electric motor 3.
The limitation “at least one power supply unit" has been described in originally-filed specification in para. 0022 and 0035 as power supply unit 2, “The power supply units 2 of the actuation module 10 can for example have one or more rechargeable batteries, for example of the size AA or larger. The energy supply units 2 can also have any other alternative energy storage technology which is suitable for supplying the actuation module 10 with energy.”
The limitation “an operating element" has been described in originally-filed specification on para. 0015 as push buttons. “For example, by pressing a first button the temperature of a hot plate can be increased, and by pressing a second button it can be reduced again. In case of electric stoves, the control elements especially regulate the (heating) power of the hot plate, in the case of gas stoves the intensity of burner gas supply.” 
In claim 48:
The limitation “manual control unit" has been described in originally-filed specification on para. 0019 and 0042 as manual control unit 1 which is designed in the form of a circular touchpad or touch screen 14, 15 (figs. 4 and 5). Para. 0026 describes the manual control unit 1 as rotary knob, may also features one or more keys. “The manual control unit 1 can for example also have a touch sensor, an image sensor, or a proximity sensor (not shown). Such a sensor can for example be trained to detect whether a user touches the manual control unit 1. If a touch of the manual control unit 1 is detected, it can be concluded that the user wants to adjust the hearth power manually. Therefore, if a sensor detects that the user touches the manual control unit 1, the motor 3 can be decoupled from the adapter piece 5, for example the (optionally electromagnetic) micro-(slip) clutch 19 can be decoupled.” (para. 0033). 
In claim 78:
The limitation “a position adjustment element" has been described in originally-filed specification on para. 0027-0029, 0036-0037, and 0054 as the element 11 that adapts the actuator module 10 to various dimensions of the operating elements of cooker. 
In claim 90:
The limitation “a voltage monitoring element" has been described in originally-filed specification on para. 0065 as a detector for under-voltages. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 47:
The corresponding structure of “a microprocessor” in line 9 is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Since the Specification does not clearly identify what the corresponding structure of the “microprocessor” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description.
In the originally-filed specification, “microprocessor” is described as microprocessor unit 6 shown in fig. 6 as having many functions i.e. “The microprocessor unit 6 can for example be trained to process information about cooking temperatures or to process information relevant to the cooking process from various sensors (for example temperature sensor or image sensor). The microprocessor unit 6 may alternatively or additionally be configured to execute the decoupling during a manual intervention and/or to control all functions of the actuation module 10. Furthermore, the microprocessor unit 6 can for example be trained to receive and process recipe information which for example contains the instant of time and the quantity of an individual ingredient which is necessary during a cooking process of an individual recipe and correspondingly illustrate information for example via the (pivotable) display 14, 15. Simultaneously, the microprocessor unit 6 can optimally control the cooker power.” (para. 0064), “Thus, the sensor data generated by a wide variety of sensors (e.g. temperature sensor or any further sensors) can basically be processed by both components, namely the microprocessor unit 6 and the microprocessor unit of the display 14 or the pivotable display 15, and thus produce two data streams which in turn can be additionally evaluated by the respective other component in order to eliminate possible disturbances and to identify malfunctions in time or at an early stage.” (para. 0067). 
However, it is unclear what the corresponding structure of microprocessor is that performs the claimed function. What kind of algorithm used to implement the claimed function? 
In claim 49:
The phrases “one or more firewalls” “other protection application” are not supported in the original disclosure. Para. 0068 describes the operating systems of the display 14 are shielded or isolated by one or more firewalls or other protection applications from the operating system of the microprocessor 6. What are the specific structure of “firewall”, “protection application” that enable them to shield or isolate? Therefore, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. 
The corresponding structure of “an operating system of the display” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Since the Specification does not clearly identify what the corresponding structure of the “an operating system” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description.
The corresponding structure of “an operating system of the microprocessor” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Since the Specification does not clearly identify what the corresponding structure of the “an operating system” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description.
In claim 54:
The limitation “elevation” is not supported in the original disclosure. Para. 0043 of the originally-filed specification describes as elevation 18 shown in figs. 4-5 “The display can have an elevation 18 on its outer side. The elevation 18 may allow for manual intervention by a user or the initiation of a cooking process by the use of the manual actuation module 1. A cooking process or the hearth power can for example be initiated only by pressing the display 14 without pressing the elevation 18 on the outside of the display 14 and rotating the elevation 18 on the outside of the display 14. In this case, for example the elevation 18 on the outer side of the display 14 cannot be pressed. An additional possibility for initiating a cooking process or for activating the stove power is for example to press and rotate the elevation 18 autonomously without having to press the manual control unit 1 (touchpad 14) separately”. “ In the event that the elevation 18 is used to ensure a push functionality that for example can be implemented with the manual control unit 1 into the actuation module 10, an indentation on the outside of the elevation 18 which is mounted on the mount 17 for the display 14, can provide additional distance respectively provide an extended action radius for the execution of the push functionality.” (para. 0047). 
What is the specific structure of “elevation”? Therefore, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description.
In claim 61:
The corresponding structure of “a push mechanism” in line 4 is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Since the Specification does not clearly identify what the corresponding structure of the “push mechanism” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description.
In the originally-filed specification, “push mechanism” is described in para. 0032, “The actuation module 10 can furthermore have a push mechanism. This push mechanism can form an integral part of the various embodiments of the actuation module 10 for gas stoves and electric stoves. With respect to electric stoves, the distance which can be pushed can be less, since in this case the push mechanism can be constructed as a simple displacement mechanism within the actuation module 10. With respect to ranges that feature an actual pushing mechanism (for example standard gas stoves), the constructional unit consisting of for example the electric motor 3 and the (possibly electromagnetic) micro-(slip) clutch 19 can be implemented on a guide rail (not shown) proximal to the manual actuation module 10 and by this means be pushed as well on that guide rail during the execution of a pushing process.”
it is unclear what the corresponding structure of push mechanism comprises of that performs the claimed function.  
In claim 67:
The corresponding structure of “a communication unit” in line 2 is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Since the Specification does not clearly identify what the corresponding structure of the “a communication unit” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description.
In claim 75:
The corresponding structure of “snap mechanism” in line 4 is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Since the Specification does not clearly identify what the corresponding structure of the “a snap mechanism” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 65:
The limitation "the data from a memory" in lines 2-3 renders the claim indefinite because “the data” lacks a clear antecedent basis. Is “the data” intended to have antecedent basis in lines 8-9 of claim 47 which essentially recites data relating to the cooking process that is received from the third party? 
For the purpose of substantive examination, “the data” is presumed to have antecedent basis in lines 8-9 of claim 47 which refers to the data relating to the cooking process. 
The limitation “a memory" in line 3 renders the claim indefinite because it is unclear where the “memory” comes from? Does it have any relationship to any of the components previously recited? 
In claim 47:
The limitation “a microprocessor” in line 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In claim 49:
The limitation "data" in line 2 renders the claim indefinite because it lacks a clear antecedent basis. It is unclear if it is the same data that is received from the third party by the microprocessor, essentially recited in line 8 of claim 47. 
For the purpose of substantive examination, it is presumed that it refers to the same data as received from the third party. 
The phrases “one or more firewalls”, “other protection application” render the claim indefinite because it is unclear what the corresponding structure of “firewall”, “protection application” to perform the claimed function. Does “firewall”, “protection application” refers to hardware, software, or both? How they operate to shield or isolate the operating system of the display from the operating system of the microprocessor?
For the purpose of substantive examination, it is presumed that the “one or more firewalls”, “other protection application” refers to any physical component of the display that insulates or isolate or shield the display from the microprocessor. 
The limitation “an operating system of the display” and “an operating system of the microprocessor” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
To elaborate, it is unclear what the corresponding structure of “an operating system of the display” and the “operating system of the microprocessor”. Does it refer to software or hardware or both, of the display and the microprocessor. For the purpose of substantive examination, it is presumed that it refers to the hardware of the display and the microprocessor. 
In claim 54:
The limitation “elevation” renders the claim indefinite because it is unclear what the structure of “elevation” is. 
For the purpose of substantive examination, it is presumed that “elevation” is referred to any part of the display that is elevated. 
In claim 61:
The limitation “push mechanism” in line 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In claim 67:
The limitation “communication unit” in line 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In claim 75:
The limitation “snap mechanism” in line 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47-75, 77-83, and 86-89 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 20160051078, previously cited) in view of Partovi (US 20070182367, previously cited)
Regarding claim 47, Jenkins disclose an arrangement for controlling a cooking process (food preparation system 600; fig. 6), the arrangement comprising: 
a housing (cavity 1247) configured to receive mechanical (i.e. drive motor 1250) and electronic components (i.e. power source 1264) of the arrangement (para. 0104; fig. 14), the housing (cavity 1247) being attached to a stove (host cooking appliance) (para. 0104; fig. 14); 
a drive unit (motor 1250) connected to an adapter piece (adapters 1280) and configured to move the adapter piece (adapters 1280) such that an operating element of the stove (control shaft of cooking appliance) is actuated by movement of the adapter piece (adapters 1280), and such that power of the stove is controlled by an actuation of the operating element (control shaft of cooking appliance) (para. 0100, lines 40-55, and para. 0097; figs. 14-15); 
a microprocessor (ACC system executed in smart control knob 640a-640d) configured to receive, from a third party (temperature sensor 672), data relating to the cooking process (temperature of food item) (para. 0107-0108, and 0038; figs. 7-8) and to control the drive unit (motor 1250) to move the adapter piece (adapters 1280) (para. 0101, 0102, lines 1-5, 1-2 respectively), wherein the microprocessor (computing device 650) is configured to evaluate the data relating to the cooking process (temperature of food item) to verify a source of the cooking process (para. 0108) (according to Webster’s dictionary, “verify” is interpreted to mean to establish the accuracy. It is noted the ACC system receives temperature reading from the sensors and verify the temperature to ensure it meets the desired temperature i.e. when temperature is too low, ACC system increases temperature by increasing power level of heating element); 
at least one power supply unit (power source 1264) configured to supply the arrangement with energy (para. 0104, lines 1-10; fig.15); and
a display (computing device 650, displays 642a-642d, 611) (para. 0095, lines 1-5; fig. 6) electrically connected to the microprocessor (ACC system). 
Jenkins does not disclose the display connected to the microprocessor via coils. 
However, Partovi discloses a display (PDAs) connected via coils (coils) for wireless charging (inductive power charging) (para. 0156 and abstract; fig. 19).

    PNG
    media_image1.png
    226
    443
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s display to be connected via coils for wireless charging as taught by Partovi, in order to improve efficiency of power transfer between the display and the power supply unit (abstract).

Regarding claim 48, Jenkins disclose the arrangement for controlling a cooking process (food preparation system 600), further comprising a manual control unit (knob cover 1244) connected to the adapter piece (adapters 1280) in such a way that a movement of the manual control unit (knob cover 1244) is transmitted to the adapter piece (adapters 1280) (para. 0100, lines 49-70; fig. 15).
  
Regarding claim 49, Jenkins disclose the arrangement (food preparation system 600), wherein the display (computing device 650) is configured to display data concerning the cooking process (temperature of food item) (para. 0095), and wherein an operating system of the display (hardware of computing device 650) is isolated by other protection application (frame that encloses computing device 650) from an operating system of the microprocessor (hardware of ACC system executed in control devices 640a-640d) (fig. 6) (it is noted the display 650 is isolated from control devices 640a-640d by the frame of the display 650). 

Regarding claim 50, Jenkins disclose the arrangement (food preparation system 600), further comprising a micro clutch (coupling feature) configured to transmit a movement of the manual control unit (knob cover 1244) to the adapter piece (adapters 1280) (para. 0100, lines 42-60; fig. 15 “coupling feature… for engaging and rotating in unison with one of a variety of different couplers or adapters 1280”).  

Regarding claim 51, Jenkins disclose the arrangement (food preparation system 600), further comprising at least one sensor (position sensor) configured to detect if a user touches the manual control unit (knob cover 1244) (para. 0102). 

Regarding claim 52, Jenkins disclose the arrangement (food preparation system 600), wherein the at least one sensor (position sensor) comprises a touch sensor (para. 0102).

Regarding claim 53, Jenkins disclose the arrangement (food preparation system 600), wherein when a contact (physical interaction) is detected by the sensor (position sensor), the arrangement (food preparation system 600) is configured to decouple the drive unit (motor 1250) from the adapter piece (adapters 1280) (para. 0102).

Regarding claim 54, Jenkins disclose the arrangement (food preparation system 600), wherein the manual control unit (knob cover 1244 in fig. 14/644a-d in fig. 6A) comprises an elevation (touch-sensitive display 646a-d) (annotated fig. 6A).

    PNG
    media_image2.png
    154
    198
    media_image2.png
    Greyscale

Regarding claim 55, Jenkins disclose the arrangement (food preparation system 600), wherein the manual control unit (knob cover 1244 in fig. 14/644a-d in fig. 6A) and the elevation (touch-sensitive display 646a-d) are configured to be pushed and turned independently from each other, and wherein via turning of the manual control unit (knob cover 1244 in fig. 14/644a-d in fig. 6A) a plurality of functions of the arrangement can be activated or deactivated (para. 0150 and para. 0101) (it is noted that the displays allow a user to input information to cooking system and the control knobs allow the user to manipulate settings of heating elements). 
 
Regarding claim 56, Jenkins disclose the arrangement (food preparation system 600), wherein the manual control unit (knob cover 1244) comprises the display (display mechanism) which is configured to rotate when an adjustment of the stove power is carried out (para. 0150; lines 1-6, para. 0097; figs. 6A, and 22).  

    PNG
    media_image2.png
    154
    198
    media_image2.png
    Greyscale

Regarding claim 57, Jenkins disclose the arrangement (food preparation system 600), wherein the display (displays 642a-642d) is a touch display (touch-sensitive display) that is part of the manual control unit (knob cover 1244), and wherein manual inputs can be performed by touching the touch display (touch-sensitive display) (para. 0150, lines 15-22).
  
Regarding claim 58, Jenkins disclose the arrangement (food preparation system 600), wherein the touch display (touch-sensitive display) is configured to detect swipe gestures (para. 0150, lines 15-22).
Regarding claim 59, Jenkins disclose the arrangement (food preparation system 600), wherein the touch display (touch-sensitive display) is fixed to the housing (cavity 1247) via a fixation element (base assembly 1242) (para. 0102; fig. 14). 

Regarding claim 60, Jenkins disclose the arrangement (food preparation system 600), whereby the fixation element (base assembly 1242) comprises a ball joint (drive gear 1254) (para. 0102; fig. 14).

Regarding claim 61, Jenkins disclose the arrangement (food preparation system 600), whereby the manual control unit (knob cover 1244) comprises a pivotable display (display) (para. 0097; fig. 6A). 

Regarding claim 62, Jenkins disclose the arrangement (food preparation system 600), wherein the drive unit (motor 1250) comprises a motor (para. 0100, lines 40-55; fig. 14).  

Regarding claim 63, Jenkins disclose the arrangement (food preparation system 600), wherein when the arrangement (control device 640a-640d of the system 600) is mounted on the stove (fig. 6), the at least one power supply unit (power source 1264) is arranged at a decentralized position of the housing (cavity 1247) (fig. 14) (it is noted the power source 1264 is disposed at one side of the housing). 

Regarding claim 64, Jenkins disclose the arrangement (food preparation system 600), wherein when the arrangement (control device 640a-640d of the system 600) is mounted on the stove (fig. 6), the at least one power supply unit (power source 1264) is arranged above the operating element of the stove (shaft of heat source) (para. 0097) (looking at fig. 6, it is evident that power source 1264 is disposed above the shaft of heat source). 

Regarding claim 65, Jenkins disclose the arrangement (food preparation system 600), wherein the arrangement (ACC system) is configured to receive the data concerning the cooking process (temperature of food item) to be carried out (para. 0108). 

Regarding claim 66, Jenkins disclose the arrangement (food preparation system 600), wherein the data (temperature of food item) comprises information concerning required temperatures (para. 0108)(it is noted ACC system utilizes temperature reading from the sensors and desired temperature to adjust power output accordingly). 

Regarding claim 67, Jenkins disclose the arrangement (food preparation system 600), wherein the arrangement comprises a communication unit (wireless communication module 674) configured to receive the data via a wireless connection (para. 0108). 

Regarding claim 68, Jenkins disclose the arrangement (food preparation system 600), wherein the wireless connection is an internet connection (Internet) (para. 0108).   

Regarding claim 69, Jenkins disclose the arrangement (food preparation system 600), wherein the arrangement (food preparation system 600) is configured to receive data from at least one external sensor (temperature sensor) (para. 0046). 

Regarding claim 70, Jenkins disclose the arrangement (food preparation system 600), wherein the external sensor (temperature sensor) comprises at least one temperature sensor arranged at a pot (pot) and which is configured to provide data which represent the temperature at the pot (para. 0037, lines 1-5), and is arranged on a hot plate (cooking equipment) and is configured to provide data which represent a temperature of the hot plate (cooking equipment) (para. 0037).

Regarding claim 71, Jenkins disclose the arrangement (food preparation system 600), wherein the at least one external sensor (sensor) comprises at least one image sensor (camera 698) (para. 0122, lines 1-3; fig. 6).

Regarding claim 72, Jenkins disclose the arrangement (food preparation system 600), further comprising at least one sensor (sensor 1192) which is configured to detect reducing gases (para. 0133; fig. 11).
  
Regarding claim 73, Jenkins disclose the arrangement (food preparation system 600), wherein the at least one power supply unit (power source 1264) comprises at least one battery (AAA batteries) (para. 0104; figs. 14-15).

Regarding claim 74, Jenkins disclose the arrangement (food preparation system 600) comprising the at least one power supply unit (power source 1264). 
Jenkins does not disclose the at least one power supply unit is configured to be charged inductively.  
However, Partovi discloses at least one power supply unit (rechargeable battery 364) is configured to be charged inductively (para. 0156; fig. 19).  

    PNG
    media_image1.png
    226
    443
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s power supply unit to be charged inductively as taught by Partovi, in order to improve efficiency of power transfer between the charger and the power supply unit (abstract).

Regarding claim 75, Jenkins disclose the arrangement (food preparation system 600), wherein the housing (cavity 1247) is attached to the stove (host cooking appliance) by one fixation element (base flange 1261) with adhesive elements (adhesive 1266) (para. 0104; fig. 15).

Regarding claim 77, Jenkins disclose the arrangement (food preparation system 600), further comprising an isolation (base housing portions 1246 and 1248) configured to prevent humidity from penetrating into the housing (cavity 1247) (para. 0104; fig. 15) (it is noted that base housing portions 1246 and 1248 enclose the cavity to protect electronic components from water and moisture).

Regarding claim 78, Jenkins disclose the arrangement (food preparation system 600), further comprising at least one position adjustment element (variety of control shafts 1270) configured to adjust the position of the arrangement (control knobs 1240 of system 600) relative to a cooker (cooking appliance) (para. 0101; fig. 12).

Regarding claim 79, Jenkins disclose the arrangement (food preparation system 600), wherein the stove power is controlled to zero, when the adapter piece (adapters 1280) is arranged in a zero position (para. 0100, lines 49-70; fig. 14) (“The opposing end 1272 of the internal drive shaft 1270 may include a coupling feature… for engaging and rotating in unison with one of a variety of different couplers or adapters 1280.” It is noted that the adapters 1280 couple the shaft 1270 of the control knob 1240 with the shaft of cooking appliance. The movement of shaft 1270 causes the adapters 1280 and shaft of cooking appliance to move in the same manner). 

Regarding claim 80, Jenkins disclose the arrangement (food preparation system 600), wherein when the arrangement (control knobs 1240 of food preparation system 600) is mounted on the stove, the arrangement is removeable only from the stove if the adapter piece (adapters 1280) is arranged in the zero position (para. 0100, lines 49-70; fig. 14) (it is noted the adapters 1280 are arranged in the zero position when the stove power is zero. It is inherent that control knobs 1240 may be removed at the time when the stove power is off).

Regarding claim 81, Jenkins disclose the arrangement (food preparation system 600), wherein the adapter piece (adapters 1280) is configured to be moved to the zero position upon detection that the arrangement (control knobs 1240 of food preparation system 600) is about to be removed from the stove (para. 0100, lines 49-70; fig. 14) (it is noted the adapters 1280 are arranged in the zero position when the stove power is zero. It is inherent that control knobs 1240 may be removed at the time when the stove power is off).  

Regarding claim 82, Jenkins disclose the arrangement (food preparation system 600), wherein the adapter piece (adapters 1280) is configured to be moved to the zero position when no user is located near the stove (para. 0063, lines 15-25) (it is noted that adapters 1280 are moved to zero position during lock out). 

Regarding claim 83, Jenkins disclose the arrangement (food preparation system 600), further comprising at least one temperature sensor (thermal imaging camera) configured to detect a temperature of the arrangement (temperature of cooking appliance) (para. 0122, lines 1-5; fig. 6).

Regarding claim 86, Jenkins disclose the arrangement (food preparation system 600), further comprising at least one slot (aperture 1255 provided in the drive gear 1254) configured to receive the adapter piece (adapters 1280), and wherein when the adapter piece (adapters 1280) is arranged in the at least one slot (aperture 1255), a movement of the at least one slot (aperture 1255) results in a movement of the adapter piece (adapters 1280) (para. 0100, lines 49-70; fig. 15).

Regarding claim 87, Jenkins disclose the arrangement (food preparation system 600), wherein the at least one slot (aperture 1255) is connected to the drive unit (motor 1250) via at least one gearwheel (pinion 1252) (fig. 15).  

Regarding claim 88, Jenkins disclose the arrangement (food preparation system 600), wherein: 
the drive unit (motor 1250) comprises a drive shaft (shaft 1270 of control knob 1240); 
the drive shaft (shaft 1270) is connected to a first gearwheel (pinion 1252); and 
the at least one slot (aperture 1255) is connected to a second gearwheel (drive gear 1254) (para. 0100, lines 49-70; fig. 15).

Regarding claim 89, Jenkins disclose the arrangement (food preparation system 600), whereby the first gearwheel (pinion 1252) and the second gearwheel (drive gear 1254) are connected to each other directly via a third gearwheel (gear 1260) (para. 0102; fig. 15).  

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins and Partovi, in view of O’Keefe (US 20110072932, previously cited)
Regarding claim 76, Jenkins disclose substantially all the features as set forth above, except a safety cover configured to prevent the arrangement from being put into operation as long as the safety cover has not been removed.  
However, O’Keefe discloses a safety cover (lock mechanism 36) configured to prevent the arrangement (knob 10) from being put into operation as long as the safety cover has not been removed (para. 0080; fig. 3A).


    PNG
    media_image3.png
    370
    428
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s control knob to include the safety cover to prevent the control knob from being put into operation as long as the safety cover has not been removed as taught by O’Keefe, in order to improve safety such that accidental rotation of control knob is prevented. 

Claims 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Jenkins and Partovi, in view of Legaspi (US 20120325197, previously cited)
Regarding claim 84, Jenkins disclose the arrangement comprising the temperature sensor (thermal imaging camera). 
Jenkins does not disclose the arrangement is configured to control the stove power to zero, when the detected temperature exceeds a maximum value.  
However Legaspi discloses an arrangement (wireless system 100 for automating the operation of a remote control knob unit) is configured to control the stove power to zero (“rotate the knob to the OFF position”, para. 0068), when the detected temperature exceeds a maximum value (“heat detectors”, para. 0097).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s arrangement such that it is configured to control the stove power to zero when the detected temperature exceeds a maximum value as taught by Legaspi, in order to stop the operation of stove in case of a fire. 

Regarding claim 85, Jenkins disclose the arrangement comprising the temperature sensor (thermal imaging camera). 
Jenkins does not disclose the arrangement is configured to emit an acoustic or visual warning, when the detected temperature exceeds a maximum value.  
However Legaspi discloses an arrangement (wireless system 100 for automating the operation of a remote control knob unit) is configured to emit an acoustic or visual warning (audible alert) (para. 0047), when the detected temperature exceeds a maximum value (“heat detectors”, para. 0097).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s arrangement such that it is configured to emit an acoustic or visual warning when the detected temperature exceeds a maximum value as taught by Legaspi, in order to alert the user in case of a fire.

Claims 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins and Partovi in view of Townsend (US 20130260320, previously cited)
Regarding claim 90, Jenkins disclose substantially all the features as set forth above, except a voltage monitoring element configured to detect a reduction in a supply voltage of the arrangement.  
Townsend discloses a voltage monitoring element (utility shutoff 74) configured to detect a reduction in a supply voltage of the arrangement (range 4) (para. 0035) (it is noted that the utility shutoff detects if there is power supply interruption). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s arrangement to include voltage monitoring element configured to detect the reduction in the supply voltage of the arrangement as taught by Townsend, in order to shut off the supply of power and gas to the cooking appliance if there is power interruption, thereby operational safety is enhanced (abstract). 

Regarding claim 91, Townsend discloses the voltage monitoring element (utility shutoff 74) is configured to control the stove power to zero (electrical shutoff switch), when the detected supply voltage falls under a preset threshold value (interruption of the supply of electrical power) (para. 0035).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s arrangement to include voltage monitoring element configured to control the stove power to zero when the detected supply voltage falls under the preset threshold value as taught by Townsend, in order to shut off the supply of power and gas to the cooking appliance if there is power interruption, thereby operational safety is enhanced (abstract). 

Regarding claim 92, Jenkins disclose substantially all the features as set forth above, except an emergency power supply configured to control the stove power to zero. 
However, Townsend discloses an emergency power supply (system) configured to control the stove power to zero (“a system that switches off a circuit breaker that controls the electrical circuit that supplies the range”) (para. 0035) (it is noted that the system that switches off the circuit breaker for the range is located at the power supply source that supplies power to the range and the system is operated by emergency power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s arrangement to include the emergency power supply configured to control the stove power to zero as taught by Townsend, in order to shut off the supply of power and gas to the cooking appliance if there is power outrage, thereby operational safety is enhanced (abstract). 

Response to Argument
Applicant's arguments filed on 09/02/2022 have been fully considered but they are considered moot in view of new ground of rejections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberson (US 9013322), “Real-time Onsite Internet Communication With Well Manager For Constant Well Optimization”
Lamb (US 20120060030) “System And Method Of Providing Trusted, Secure, And Verifiable Operating Environment”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761